DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2016 have been entered and considered.  An Initialed copy of the PTO-1449 by the Examiner is attached

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-19 in the reply filed on January 05, 2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 	Cancel claim 20 (Applicant elected without traverse). 


Allowable Subject Matter
Claims  1-19  are allowed.
The closest prior art of record is Meilland  et al (NPL titled: 3D High Dynamic Range Dense Visual SLAM and Its Application to Real-time Object Re-lighting). 
Meilland discloses a method of combining object data captured from an object (3D HDR model – see abstract), the method comprising: receiving first object data and second object data, the first object data comprises first intensity image data  and first three-dimensional geometry data of the object (RGB-D frames, i.e. RGB is intensity data, while D is depth information – see Fig 2) and the second object data comprises second intensity image data and second three-dimensional geometry data of the object (RGB-D frames, i.e. RGB is intensity data, while D is depth information – see Fig 2); however, Meilland does not expressly disclose  synthesising a first fused image of the object and a second fused image of the object by fusing the respective intensity image data and the respective three-dimensional geometry data of the object illuminated by a directional lighting arrangement produced by a directional light source, the directional lighting arrangement produced by the directional light source being different to a lighting arrangement used to capture at least one of the first object data and the second object data; aligning the first fused image and the second fused image; and combining the first object data and the second object data. 
 	The current method  enhances three-dimensional features present in an RGB-D image of an object using directional illumination, thereby providing more robust data for image registration. Furthermore, fusing three-dimensional geometry data with intensity data using auxiliary directional lighting to produce a fused image and as a result, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
January 25, 2021